Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ryan Smith (Reg. No. 62,257) on 01/04/2022. The application has been amended as follows:

1. (Currently Amended) A method of controlling movement of a transport robot, comprising:
acquiring an actual moving distance of a left driving wheel and an actual moving distance of a right driving wheel of the transport robot;
determining a following error of the left driving wheel and a following error of the right driving wheel of the transport robot at a current point according to the actual moving distance of the left driving wheel, the actual moving distance of the right driving wheel and a predetermined moving trajectory, wherein determining a following error of the left driving wheel and a following error of the right driving wheel of the transport robot at a current point comprises: 
setting a moving distance of the left driving wheel and a moving distance of the right driving wheel to be an abscissa and an ordinate in a Cartesian coordinate system respectively,
setting the predetermined moving trajectory to be a straight line in the Cartesian coordinate system at an angle of 45 degrees to an axis of abscissas in the Cartesian coordinate system, any 
determining a difference between the actual moving distance and the predetermined moving distance of the left driving wheel as the following error of the left driving wheel, and determining a difference between the actual moving distance and the predetermined moving distance of the right driving wheel as the following error of the right driving wheel;
determining a deviation error between the actual moving trajectory and the predetermined moving trajectory of the transport robot based on the following error of the left driving wheel and the following error of the right driving wheel, and generating a position adjustment instruction of the left driving wheel  and a position adjustment instruction of the right driving wheel  according to the deviation error; and
transmitting the position adjustment instruction of the left driving wheel  and the position adjustment instruction of the right driving wheel  to a first servo driving system for driving the left driving wheel and a second servo driving system for driving the right driving wheel respectively, to reduce a deviation between an actual moving trajectory and the predetermined moving trajectory of the transport robot, any position point on the actual moving trajectory corresponding to the actual moving distance of the left driving wheel and the actual moving distance of the right driving wheel.

13. (Currently Amended) An apparatus of controlling movement of a transport robot, comprising:
memory; and 
one or more processors coupled to the memory, which are configured to, based on instructions stored in the memory, implement a method of controlling movement of a transport robot comprising:

determining a following error of the left driving wheel and a following error of the right driving wheel of the transport robot at a current point according to the actual moving distance of the left driving wheel, the actual moving distance of the right driving wheel and a predetermined moving trajectory, wherein determining a following error of the left driving wheel and a following error of the right driving wheel of the transport robot at a current point comprises: 
setting a moving distance of the left driving wheel and a moving distance of the right driving wheel to be an abscissa and an ordinate in a Cartesian coordinate system respectively,
setting the predetermined moving trajectory to be a straight line in the Cartesian coordinate system at an angle of 45 degrees to an axis of abscissas in the Cartesian coordinate system, any position point on the predetermined moving trajectory corresponding to a predetermined moving distance of the left driving wheel and a predetermined moving distance of the right driving wheel, and
determining a difference between the actual moving distance and the predetermined moving distance of the left driving wheel as the following error of the left driving wheel, and determining a difference between the actual moving distance and the predetermined moving distance of the right driving wheel as the following error of the right driving wheel;
determining a deviation error between the actual moving trajectory and the predetermined moving trajectory of the transport robot based on the following error of the left driving wheel and the following error of the right driving wheel, and generating a position adjustment instruction of the left driving wheel  and a position adjustment instruction of the right driving wheel  according to the deviation error; and
transmitting the position adjustment instruction of the left driving wheel  and the position adjustment instruction of the right driving wheel  to a first servo driving system for driving the left 

16. (Currently Amended) A non-transitory computer-readable storage medium in which instructions are stored, which when executed by one or more processors implement a method of controlling movement of a transport robot comprising:
acquiring an actual moving distance of a left driving wheel and an actual moving distance of a right driving wheel of the transport robot;
determining a following error of the left driving wheel and a following error of the right driving wheel of the transport robot at a current point according to the actual moving distance of the left driving wheel, the actual moving distance of the right driving wheel and a predetermined moving trajectory, wherein determining a following error of the left driving wheel and a following error of the right driving wheel of the transport robot at a current point comprises: 
setting a moving distance of the left driving wheel and a moving distance of the right driving wheel to be an abscissa and an ordinate in a Cartesian coordinate system respectively,
setting the predetermined moving trajectory to be a straight line in the Cartesian coordinate system at an angle of 45 degrees to an axis of abscissas in the Cartesian coordinate system, any position point on the predetermined moving trajectory corresponding to a predetermined moving distance of the left driving wheel and a predetermined moving distance of the right driving wheel, and
determining a difference between the actual moving distance and the predetermined moving distance of the left driving wheel as the following error of the left driving wheel, and determining a 
determining a deviation error between the actual moving trajectory and the predetermined moving trajectory of the transport robot based on the following error of the left driving wheel and the following error of the right driving wheel, and generating a position adjustment instruction of the left driving wheel  and a position adjustment instruction of the right driving wheel  according to the deviation error; and
transmitting the position adjustment instruction of the left driving wheel  and the position adjustment instruction of the right driving wheel  to a first servo driving system for driving the left driving wheel and a second servo driving system for driving the right driving wheel respectively, to reduce a deviation between an actual moving trajectory and the predetermined moving trajectory of the transport robot, any position point on the actual moving trajectory corresponding to the actual moving distance of the left driving wheel and the actual moving distance of the right driving wheel.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest the combination of limitations, especially those which include the specific limitations regarding acquiring an actual moving distance of a left and right driving wheel of a transport robot; determining a following error of the left and right driving wheels at a current point according to the actual moving distance of the left and right driving wheels, and a predetermined moving trajectory, wherein determining a following error of the left and right driving wheels comprises: setting a moving distance of the left driving wheel and a moving distance of the right driving wheel to be an abscissa and an ordinate in a Cartesian coordinate system respectively, setting the predetermined moving trajectory to be a straight line in the Cartesian coordinate system at an angle of 45 degrees to an axis of abscissas 
It is hereby asserted by the Examiner that, in light of the above and in further deliberation over all of the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yabushita et al. (US 2009/0099717 A1): Yabushita teaches a trajectory tracking control system to control a robot to track a target path. The path curvature is calculated in accordance to the moving speed of the robot, and the control of the robot is set in accordance with the calculated curvature. This system uses a Cartesian coordinate system (Fig. 1), has a left and right wheel control along with position and orientation error (Fig. 2, [0036]-[0043]), and uses feedback and feedforward controls to reduce position and orientation errors of the robot with respect to the target path.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON B EMMETT whose telephone number is (303)297-4231. The examiner can normally be reached Monday - Friday 8:00 - 4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFF A BURKE can be reached on (571)270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/MADISON B EMMETT/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664